Citation Nr: 1436353	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that action, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation, effective May 9, 2005.  The Veteran has expressed disagreement with the disability rating assigned and has requested that a higher rating be awarded.  

The appeal is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran is further action is required. 


REMAND

At the most recent VA examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  VA has a duty to obtain SSA disability decisions and evidence considered in those decisions; if those records may be relevant to the issue on appeal.  Murincsak v. Derwinski, 2 Vet App 363 (1992)38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

Doctor Harkins indicated in a letter of May 2009, that he remained the Veteran's primary doctor, had been treating the Veteran for at least thirteen years, and that part of the treatment had been for an acquired psychiatric disorder.  VA has a duty to obtain records of the reported treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to authorize VA to obtain records of his treatment for a psychiatric disability from Dr. Daniel T. Harkins since 1986.  If he fails to provide authorization, inform the Veteran that he may submit the records himself.
2.  The AOJ should request all documents pertaining to the award of benefits to the Veteran from SSA, including the decision awarding any benefits and the records, upon which the SSA based its decision.

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

3.  If requests for any records are not successful, the AOJ should inform the Veteran of the missing records, the efforts made to obtain them, and what future actions will be taken.

4.  If newly received records indicate any change in the Veteran's disability from that reported at the last VA examination; afford him a new examination.

5.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


